Citation Nr: 0709067	
Decision Date: 03/28/07    Archive Date: 04/09/07

DOCKET NO.  05-23 916	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUE

Whether new and material evidence has been presented to 
reopen the claim of service connection for the cause of the 
veteran's death.



ATTORNEY FOR THE BOARD

Lauren Aileen Morris, Legal Intern





INTRODUCTION

The veteran had recognized guerilla service and regular 
Philippine Army service from December 1944 to March 1946.  
The appellant is the veteran's surviving spouse. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in March 2005 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Republic of the Philippines.

In a rating decision in April 2006, the RO denied the 
appellant's claim for dependency and indemnity compensation 
under 38 U.S.C.A. § 1318.  As the appellant has not filed a 
notice of disagreement to this rating decision, the claim is 
not in appellate status.  The appellant has the remainder of 
a one-year period, ending April 17, 2007, to timely file a 
notice of disagreement, if she so intends. 


FINDINGS OF FACT

1. In a rating decision in May 2003, the RO denied the claim 
of service connection for cause of the veteran's death; after 
the appellant was notified of the rating decision and of her 
appellate rights, she did not perfect an appeal of the 
adverse determination.

2. The additional evidence presented since the rating 
decision in May 2003 does not by itself or when considered 
with the evidence previously of record relate to an 
unestablished fact necessary to substantiate the claim.




CONCLUSION OF LAW

The rating decision in May 2003 by the RO, denying service 
connection for the cause of the veteran's death, became 
final, and the additional evidence presented since the rating 
decision is not new and material evidence, and the claim of 
service connection for cause of the veteran's death is not 
reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002); 
38 C.F.R. §§ 3.104(a), 3.156 (2006). 


Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, amended VA's duties to 
notify and to assist a claimant in developing the information 
and evidence necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  



In a new and material evidence claim, the VCAA notice must 
include the evidence and information that is necessary to 
reopen the claim and the evidence and information that is 
necessary to establish the underlying claim for the benefit 
sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  

The RO provided pre-adjudication VCAA notice by letter, dated 
in January 2005. The appellant was notified of the type of 
evidence needed to substantiate the underlying claim of 
service connection for the cause of the veteran's death, that 
is, evidence of relationship between the fatal conditions and 
service.  The appellant was informed that VA would obtain 
service records, VA records, and records of other Federal 
agencies, and that she could submit other records not in the 
custody of a Federal agency, such as private medical records, 
or with her authorization VA would obtain any such records on 
her behalf.  She was asked to submit evidence, which would 
include evidence in her possession that pertained to the 
claim.  The VCAA notice also informed the appellant as to the 
type of evidence necessary to reopen the claim of service 
connection for the cause of the veteran's death, namely, new 
and material evidence, that is, evidence not previously of 
record that related to an unestablished fact necessary to 
substantiate the claim, that is, evidence of relationship 
between the fatal conditions and service, the absence of 
which was the basis for the previous denial of the claim.  

As for content of the VCAA notice, the document substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence); of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); of Pelegrini v. Principi,18 Vet. App. 112 (2004) (38 
C.F.R. § 3.159 notice); of Kent v. Nicholson, 


20 Vet. App. 1 (2006) (the elements of a new and material 
evidence claim); and of Dingess v. Nicholson, 19 Vet. App. 
473 (notice of the elements of the claim, except for the 
degree of disability assignable and the provision for an 
effective date).

To the extent that the RO did not provide the appellant with 
the degree of disability assignable or the provision for an 
effective date, as the claim is denied, any question as to 
the degree of compensation or an effective date is rendered 
moot.

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must also make reasonable 
efforts to assist the appellant in obtaining evidence 
necessary to substantiate the claim.  As there is no 
indication of the existence of additional evidence to 
substantiate the claim, the Board concludes that the duty-to-
assist provisions of the VCAA have been complied with.  Also, 
as new and material evidence has not been presented, a VA 
medical opinion is not authorized.  38 C.F.R. 
§ 3.159(c)(4)(iii).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Principles


In a rating decision in May 2003, the RO denied the claim of 
service connection for cause of the veteran's death.  After 
the appellant was notified of the rating decision and of her 
appellate rights, she did not perfect an appeal of the 
adverse determination and the rating decision became final 
based on the evidence then of record.  38 U.S.C.A. § 7105(c); 
38 C.F.R. § 3.104(a). 

New and material evidence is required to reopen the claim.  
38 U.S.C.A. § 5108. 

"New evidence" means existing evidence not previously 
submitted to agency decision makers; "material evidence" 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  "New and material 
evidence" can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a). 

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Evidence Previously Considered 
 
During the veteran's lifetime, service connection was in 
effect for enucleated left eye, 50 percent disabling; 
anosmia, zero percent disabling; hearing loss, zero percent 
disabling; and an abdominal scar, zero percent disabling.  

According to the death certificate, the veteran died on 
October 2, 2001, from respiratory arrest due to asthma, 
chronic obstructive pulmonary disease, and emphysema.

The appellant's initial claim was received at the RO in 
November 2001.  In the rating decision in May 2003, the RO 
denied the claim because there was no medical evidence of a 
relationship between the fatal respiratory conditions and 
service. 

The evidence of record at the time of the rating decision in 
May 2003 consisted of service medical records, VA records, 
and private medical records. 

The service medical records contain no complaint, finding, or 
history of a respiratory abnormality.  

After service, VA records and private medical records, 
beginning in 1950, disclose that the veteran was treated for 
chronic bronchitis (1988 and 1989), pulmonary emphysema 
(1992), chronic obstructive pulmonary disease (1994 to 1997), 
asthma and chronic obstructive pulmonary disease due to 
emphysema (2000 and 2001). 

Current Claim to Reopen 

The current claim to reopen was received at the RO in 
September 2004.  

For evidence to be new and material in this matter, it would 
have to tend to show that the veteran's fatal respiratory 
conditions either had onset during service or were related to 
an in-service injury or disease, the absence of which was the 
basis for the previous denial of the claim by the RO in May 
2003. 

The additional evidence consists of the appellant's 
statements, asserting that the veteran's service-connected 
disabilities caused emotional stress that aggravated his 
physical and mental condition.  No medical evidence was 
provided.  

Analysis

As indicated above, the evidence previously considered 
established that the veteran died from fatal respiratory 
conditions, asthma, chronic obstructive pulmonary disease, 
and emphysema, that during his life time the veteran was not 
service-connected for any respiratory condition, and that 
none of the fatal respiratory conditions were incurred in 
service.  

The appellant's statements are not and new and material 
evidence because the statements do not relate to the 
unestablished fact necessary to substantiate the claim, that 
is, competent medical evidence that the veteran's fatal 
respiratory conditions had onset during service or were 
relate to any in-service injury or disease to include any 
service-connected disability.  Lay statements of medical 
causation cannot serve as a predicate to reopen a previously 
disallowed claim.  Moray v. Brown, 5 Vet. App. 211 (1993). 

Accordingly, the additional evidence is not new and material 
and the claim may not be reopened.  Until the appellant meets 
her threshold burden of submitting new and material evidence 
sufficient to reopen the claim, the reasonable-doubt standard 
of proof does not apply.  


ORDER

As new and material evidence has not been presented, the 
claim of service connection for cause of the veteran's death 
is not reopened and the appeal is denied.  


____________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


